     Case 1:20-cv-00070-AWI-JDP Document 36 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    RICHARD A. EVANS,                                  Case No. 1:20-cv-00070-JDP
11                       Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
                                                         FOR A CHANGE OF VENUE
12           v.
                                                         ECF No. 35
13    R. MILAM, et al.
14                       Defendants.
15

16          Plaintiff’s motion to change the venue of this action to the Northern District of California,

17   ECF No. 35, is denied. Plaintiff makes no argument for why venue would be proper in the

18   Northern District under 28 U.S.C. § 1391 and makes no plausible argument for why convenience

19   or justice require such a transfer under 28 U.S.C. § 1404. Plaintiff’s desire to change venue based

20   on his apparent disagreement with prior rulings in this court is insufficient to justify such a move.

21   See McCoy v. Stronach, No. 112CV000983AWISABPC, 2019 WL 6894429, at *2 (E.D. Cal.

22   Dec. 18, 2019).

23          If plaintiff believes the court has simply overlooked his amended complaint, ECF No. 34,

24   that believe is mistaken. The court will screen plaintiff’s amended complaint in due course.

25

26
27

28
                                                        1
     Case 1:20-cv-00070-AWI-JDP Document 36 Filed 09/09/20 Page 2 of 2

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     September 9, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 205.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
